Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 05/25/2022.
Claims 1-6 have been cancelled. New claims 21-26 have been added. Claims 7-26 are presented for examination.
Response to amendment
3. 	Applicant’s cancellations of claims 1-6  with respect to the rejection of claims 1-6 under 35 U.S.C. § 101 have been fully considered. As a result the rejection has been withdrawn. 

4.	Applicant’s arguments with respect to the rejection of claims 7-20 under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are not persuasive, thus necessitated the rejection as presented in this Office action. Please the response to arguments below. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Response to arguments

5.	Applicant’s arguments on page 9 has been fully considered, but is not persuasive. 
Regarding claim 7 states “ Franz and Waghulde fails to teach or suggest "responsive to determining that the first orphan index node or the first child index node does not comprise the search key, analyzing a second orphan index node of the plurality of index nodes located at the highest level or at a lower level of the hierarchical index structure for the search key," as recited by claim 7”.
Examiner respectfully disagrees with the Applicant and maintains the rejection regarding claim 7 limitation "responsive to determining that the first orphan index node or the first child index node does not comprise the search key, analyzing a second orphan index node of the plurality of index nodes located at the highest level or at a lower level of the hierarchical index structure for the search key,"
Analyzing the orphan nodes in the hierarchical structure is taught by Franz et al Paragraphs [0031], [0055], [0059].
Regarding the limitation "responsive to determining that the first orphan index node or the first child index node does not comprise the search key, analyzing a second orphan index node of the plurality of index nodes located at the highest level or at a lower level of the hierarchical index structure for the search key,"
Please see MPEP 2111.04 The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 7 has not been met);" 
Therefore combined Franz et al and Waghulde et al teach the complete claim and hence claim 7 is rejected. Please see the rejection below.
Therefore the rejection is maintained.

6.	Applicant’s arguments on page 9 has been fully considered, but is not persuasive. 
Examiner respectfully disagrees with the Applicant and maintains the rejection regarding claim 15 limitation "responsive to determining that the first orphan index node or the first child index node does not comprise the search key, analyzing a second orphan index node of the plurality of index nodes located at the highest level or at a lower level of the hierarchical index structure for the search key,"
Regarding system claim 15 Waghulde et al teaches, traversing/checking/searching nodes along the index tree (e.g., checking nodes in turn) (paragraph [0037], [0059]), that would be applied equally to checking/searching any other available index nodes including orphan nodes as disclosed by the Franz et al reference Paragraphs [0031], [0055], [0059].
Therefore combined Franz et al and Waghulde et al teach the complete claim and hence claim 7 is rejected. Please see the rejection below.
Therefore the rejection is maintained.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 7-12, 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Franz; Gerald (US 20180218055 A1) in view of Waghulde; Suraj Prabhakar (US 20170212680 A1).

Regarding independent claim 7, Franz; Gerald (US 20180218055 A1) teaches, a method, comprising: receiving a search query comprising a search key (Paragraph [0042] in response to receipt of a query instantiated by a user or computer system through one or more client machines 208); 
and traversing a hierarchical index structure comprising a plurality of index nodes for the search key (Paragraph [0029] In order to perform hierarchical queries, an index is computed based on the source data. This index is kept consistent with the input data, [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., traversing a hierarchical tree comprising plurality of index nodes for the search key)), 
said traversing comprising: analyzing a first orphan index node of the plurality of index nodes located at the highest level of the hierarchical index structure to determine whether the first orphan index node or a first child index node of the first orphan index node comprises the search key (Paragraph [0055] FIG. 10 is an illustration showing orphan nodes in a hierarchy 1002 and hierarchy 1004 (i); [0059] Traversal from start nodes which are also marked as orphan nodes proceeds in the same manner as from any regular start node in the input data set, except that only edges which have not been traversed when starting at the regular start nodes are considered (i.e., orphan index nodes are identified and analyzed based on the query)); 
responsive to determining that first orphan index node or the first child index node comprises the search key, … (Paragraph [0029], [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., traversing a hierarchical tree comprising plurality of index nodes for the search key referenced by the first orphan index node); 
Franz et al fails to explicitly teach, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query.
Waghulde; Suraj Prabhakar  (US 20170212680 A1) teaches, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query (Paragraph [0037] Prefix tree term is used for clear understanding that the data index is prefix tree of all the start keys of existing partitions. As illustrated in FIG. 4A element 406 all the key values lexicographically between keys “aba and abactinal” (first index node) are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree. Also see (Paragraph [0059] This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned (i.e., determining that the first node comprises the search key, the data is returned)); 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Franz et al by providing, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query, as taught by Waghulde et al (Paragraph [0037]).
  One of the ordinary skill in the art would have been motivated to make this modification by having a Prefix tree index helps to efficiently find the partition where the data operation should be performed by traversing the prefix tree comparing the data key with the start key as taught by Waghulde et al (Paragraph [0036]) which are space optimized and retrieves data efficiently [0010]).
Regarding the limitation “responsive to determining that the first orphan index node or the first child index node does not comprise the search key, analyzing a second orphan index node of the plurality of index nodes located at the highest level or at a lower level of the hierarchical index structure for the search key; and responsive to determining that second orphan index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second orphan index node or the second child index node and returning the data record in a response to the search query”.
Please see MPEP 2111.04 The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 7 has not been met);" 

Regarding dependent claim 8, Franz et al and Waghulde et al teach, the method of claim 7. 
Waghulde et al further teaches, further comprising: maintaining a progress log that stores a first indication of each of the plurality of index nodes that have been generated for the hierarchical index structure (Paragraph [0037] The key values are stored in key order (partially sorted) in partitions and prefix tree index keeps the sorted order of the start key of each partition (i.e., the prefix tree index of each partition is the first indication of first index node generated). This way data can be read in key order by following the prefix tree index node order thereby retrieving partitions in key order).

Regarding dependent claim 9, Franz et al and Waghulde et al teach, the method of claim 8. 
Waghulde et al further teaches, wherein the progress log further comprises a second indication of data blocks that have been stored in a file system but for which an index node has not yet been generated for the hierarchical index structure (Paragraph [0044] Index variable 500 for log-structured keys list that keeps track of the next available array index location for inserting newly arrived key of the key value. Old index variable for log-structured keys list that keeps track of the old index position at which merge operation of log-structured keys list with sorted keys list was performed (i.e., second indication that the newly arrived key for which index node has not yet been generated). Also see Paragraph [0041] All in-memory data buffer partitions 105 combined together with the data buffer prefix tree index 106 is the data buffer for storage engine. Data buffer helps to buffer the recent inserts/updates/deletes and to serve lookups on the recently inserted/updated/deleted entries in the data store (i.e., second indication that the newly arrived key for which index node has not yet been generated).

Regarding dependent claim 10, Franz et al and Waghulde et al teach, the method of claim 9. 
Waghulde et al further teaches, further comprising: determining that at least one data block of the data blocks comprises the search key; retrieving the search key from the at least one data block; and returning the search key retrieved from the at least one data block in the response to the search query (Paragraph [0059] For key lookup the leaf node with largest possible key less than the lookup key is searched in the prefix tree 1600. This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned. If it is not present then binary search is performed in the sorted list of keys to retrieve the value offset/address 1602).

Regarding dependent claim 11, Franz et al and Waghulde et al teach, the method of claim 10.,
Waghulde et al further teaches, wherein said determining comprises: performing a linear scan operation on the data blocks (Paragraph [0085] For looking up value for an input key in the data block, block index is looked up to find the internal block. The internal block can be scanned linearly for retrieving the value for the key).

Regarding dependent claim 12, Franz et al and Waghulde et al teach, the method of claim 7. 
Franz et al further teaches, wherein the data block is referenced by the first orphan index node or the first child index node via location information maintained by the first orphan index node or the first child index node (Paragraph [0055] FIG. 10 is an illustration showing orphan nodes in a hierarchy 1002 and hierarchy 1004 having one or more features consistent with the present description. A top-level orphan node is a node whose parent node reference is invalid, e.g., the PARENT_ID value associated with the top-level orphan node cannot be found in the NODE_ID column (i.e., parent ID is not found but, based on the NODE_ID which has the location information data is retrieved as shown in Fig. 9).

Regarding dependent claim 14, Franz et al and Waghulde et al teach, the method of claim 7. 
Franz et al further teaches, wherein the first orphan index node and the second orphan index node are parentless (Paragraph [0048] the start nodes can be defined by the input rows for which the PARENT_ID value is NULL (i.e., orphan nodes do not have parent ID/ are parentless nodes as shown in Fig. 9).

Regarding independent claim 15, Franz; Gerald (US 20180218055 A1) teaches, a system, comprising: at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code (Paragraph [0083]) comprising: a query processor configured to: receive a search query comprising a search key (Paragraph [0042] in response to receipt of a query instantiated by a user or computer system through one or more client machines 208); 
and traverse a hierarchical index structure comprising a plurality of index nodes for the search key (Paragraph [0029] In order to perform hierarchical queries, an index is computed based on the source data. This index is kept consistent with the input data, [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., traversing a hierarchical tree comprising plurality of index nodes for the search key)) 
by: analyzing a first orphan index node of the plurality of index nodes located at the highest level of the hierarchical index structure to determine whether the first orphan index node or a first child index node of the first orphan index node comprises the search key (Paragraph [0029], [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., traversing a hierarchical tree comprising plurality of index nodes for the search key); 
…analyzing a second orphan index node of the plurality of index nodes located at the highest level or at a lower level of the hierarchical index structure for the search key (Fig. 10 Paragraph [0029], [0049] A top-level orphan node (i.e., the second orphan node) is a node whose parent node reference is invalid. [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., analyzing second orphan index node by traversing a hierarchical tree based on the search key); 
Franz et al fails to explicitly teach, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query; responsive to determining that the first … index node or the first child index node does not comprise the search key, …and responsive to determining that second orphan index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second orphan index node or the second child index node and returning the data record in a response to the search query.
Waghulde; Suraj Prabhakar  (US 20170212680 A1) teaches, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query (Paragraph [0037] Prefix tree term is used for clear understanding that the data index is prefix tree of all the start keys of existing partitions. As illustrated in FIG. 4A element 406 all the key values lexicographically between keys “aba and abactinal” (first index node) are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree. Also see (Paragraph [0059] This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned (i.e., determining that the first node comprises the search key, the data is returned)); 
responsive to determining that the first … index node or the first child index node does not comprise the search key, …and responsive to determining that second orphan index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second orphan index node or the second child index node and returning the data record in a response to the search query (Paragraph [0037] Prefix tree term is used for clear understanding that the data index is prefix tree of all the start keys of existing partitions. As illustrated in FIG. 4A element 407 shows all the key values lexicographically between keys “abactinal and abaiser” (second index node) are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree. Also see Paragraph [0059] For key lookup the leaf node with largest possible key, less than the lookup key is searched in the prefix tree 1600. This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned. If it is not present then binary search is performed in the sorted list of keys to retrieve the value offset/address 1602 (i.e., in response to determining that first node does not comprise the search key binary search is performed and determining that the second node comprises the search key, the data is returned)). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Franz et al by providing, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query; responsive to determining that the first … index node or the first child index node does not comprise the search key, …; and responsive to determining that second … index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second … index node or the second child index node and returning the data record in a response to the search query, as taught by Waghulde et al (Paragraph [0037]).
  One of the ordinary skill in the art would have been motivated to make this modification by having a Prefix tree index helps to efficiently find the partition where the data operation should be performed by traversing the prefix tree comparing the data key with the start key as taught by Waghulde et al (Paragraph [0036]) which are space optimized and retrieves data efficiently [0010]).

Regarding dependent claim 16, Franz et al and Waghulde et al teach, the system of claim 15. 
Waghulde et al further teaches, wherein a progress log is maintained that stores a first indication of each of the plurality of index nodes that have been generated for the hierarchical index structure Paragraph [0037] The key values are stored in key order (partially sorted) in partitions and prefix tree index keeps the sorted order of the start key of each partition (i.e., the prefix tree index of each partition is the first indication of first index node generated). This way data can be read in key order by following the prefix tree index node order thereby retrieving partitions in key order),

Regarding dependent claim 17, Franz et al and Waghulde et al teach, the system of claim 16. 
Waghulde et al further teaches, wherein the progress log further comprises a second indication of data blocks that have been stored in a file system but for which an index node has not yet been generated for the hierarchical index structure (Paragraph [0044] Index variable 500 for log-structured keys list that keeps track of the next available array index location for inserting newly arrived key of the key value. Old index variable for log-structured keys list that keeps track of the old index position at which merge operation of log-structured keys list with sorted keys list was performed (i.e., second indication that the newly arrived key for which index node has not yet been generated). Also see Paragraph [0041] All in-memory data buffer partitions 105 combined together with the data buffer prefix tree index 106 is the data buffer for storage engine. Data buffer helps to buffer the recent inserts/updates/deletes and to serve lookups on the recently inserted/updated/deleted entries in the data store (i.e., second indication that the newly arrived key for which index node has not yet been generated).

Regarding dependent claim 18, Franz et al and Waghulde et al teach, the system of claim 17. 
Waghulde et al further teaches, wherein the query processor is further configured to: determine that at least one data block of the data blocks comprises the search key; retrieve the search key from the at least one data block; and return the search key retrieved from the at least one data block in the response to the search query  (Paragraph [0059] For key lookup the leaf node with largest possible key less than the lookup key is searched in the prefix tree 1600. This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned. If it is not present then binary search is performed in the sorted list of keys to retrieve the value offset/address 1602).

Regarding dependent claim 19, Franz et al and Waghulde et al teach, the system of claim 18. 
Waghulde et al further teaches, wherein the query processor determines that at least one data block of the data blocks comprises the search key by: performing a linear scan operation on the data blocks (Paragraph [0085] For looking up value for an input key in the data block, block index is looked up to find the internal block. The internal block can be scanned linearly for retrieving the value for the key).

Regarding dependent claim 20, Franz et al and Waghulde et al teach, the system of claim 15. 
Franz et al further teaches, wherein the data block is referenced by the first orphan index node or the first child index node via location information maintained by the first orphan index node or the first child index node (Paragraph [0055] FIG. 10 is an illustration showing orphan nodes in a hierarchy 1002 and hierarchy 1004 having one or more features consistent with the present description. A top-level orphan node is a node whose parent node reference is invalid, e.g., the PARENT_ID value associated with the top-level orphan node cannot be found in the NODE_ID column (i.e., based on the NODE_ID which has the location information).

Regarding independent claim 21, Franz; Gerald (US 20180218055 A1) teaches, a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor, perform a method comprising: receiving a search query comprising a search key (Paragraph [0042] in response to receipt of a query instantiated by a user or computer system through one or more client machines 208);  (i.e., a query can contain a search key/term)
and traversing a hierarchical index structure comprising a plurality of index nodes for the search key (Paragraph [0029] In order to perform hierarchical queries, an index is computed based on the source data. This index is kept consistent with the input data, [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., traversing a hierarchical tree comprising plurality of index nodes for the search key)), 
said traversing comprising: analyzing a first orphan index node of the plurality of index nodes located at the highest level of the hierarchical index structure to determine whether the first orphan index node or a first child index node of the first orphan index node comprises the search key (Paragraph [0055] FIG. 10 is an illustration showing orphan nodes in a hierarchy 1002 and hierarchy 1004 (i); [0059] Traversal from start nodes which are also marked as orphan nodes proceeds in the same manner as from any regular start node in the input data set, except that only edges which have not been traversed when starting at the regular start nodes are considered (i.e., orphan index nodes are identified and analyzed based on the query)); 
responsive to determining that first orphan index node or the first child index node comprises the search key, …(Paragraph [0029], [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., traversing a hierarchical tree comprising plurality of index nodes for the search key referenced by the first orphan index node); 
Franz et al fails to explicitly teach, responsive to determining that first …index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query.
Waghulde; Suraj Prabhakar  (US 20170212680 A1) teaches, responsive to determining that first …index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query (Paragraph [0037] Prefix tree term is used for clear understanding that the data index is prefix tree of all the start keys of existing partitions. As illustrated in FIG. 4A element 406 all the key values lexicographically between keys “aba and abactinal” (first index node) are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree. Also see (Paragraph [0059] This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned (i.e., determining that the first node comprises the search key, the data is returned)); 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Franz et al by providing, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query, as taught by Waghulde et al (Paragraph [0037]).
  One of the ordinary skill in the art would have been motivated to make this modification by having a Prefix tree index helps to efficiently find the partition where the data operation should be performed by traversing the prefix tree comparing the data key with the start key as taught by Waghulde et al (Paragraph [0036]) which are space optimized and retrieves data efficiently [0010]).
Regarding the limitation “responsive to determining that the first orphan index node or the first child index node does not comprise the search key, analyzing a second orphan index node of the AMENDMENT AND REPLY UNDER 37 C.F.R. § 1.111Page 6plurality of index nodes located at the highest level or at a lower level of the hierarchical index structure for the search key; and responsive to determining that second orphan index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second orphan index node or the second child index node and returning the data record in a response to the search query” .
Please see MPEP 2111.04 The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 7 has not been met);" 
  
Regarding dependent claim 22, Franz et al and Waghulde et al teach, the computer-readable storage medium of claim 21. 
Waghulde et al further teaches, the method further comprising: maintaining a progress log that stores a first indication of each of the plurality of index nodes that have been generated for the hierarchical index structure (Paragraph [0037] The key values are stored in key order (partially sorted) in partitions and prefix tree index keeps the sorted order of the start key of each partition (i.e., the prefix tree index of each partition is the first indication of first index node generated). This way data can be read in key order by following the prefix tree index node order thereby retrieving partitions in key order).

Regarding dependent claim 23, Franz et al and Waghulde et al teach, the computer-readable storage medium of claim 22. 
Waghulde et al further teaches, wherein the progress log further comprises a second indication of data blocks that have been stored in a file system but for which an index node has not yet been generated for the hierarchical index structure (Paragraph [0044] Index variable 500 for log-structured keys list that keeps track of the next available array index location for inserting newly arrived key of the key value. Old index variable for log-structured keys list that keeps track of the old index position at which merge operation of log-structured keys list with sorted keys list was performed (i.e., second indication that the newly arrived key for which index node has not yet been generated). Also see Paragraph [0041] All in-memory data buffer partitions 105 combined together with the data buffer prefix tree index 106 is the data buffer for storage engine. Data buffer helps to buffer the recent inserts/updates/deletes and to serve lookups on the recently inserted/updated/deleted entries in the data store (i.e., second indication that the newly arrived key for which index node has not yet been generated).

Regarding dependent claim 24, Franz et al and Waghulde et al teach, the computer-readable storage medium of claim 23. 
Waghulde et al further teaches, the method further comprising: determining that at least one data block of the data blocks comprises the search key; retrieving the search key from the at least one data block; and returning the search key retrieved from the at least one data block in the response to the search query (Paragraph [0059] For key lookup the leaf node with largest possible key less than the lookup key is searched in the prefix tree 1600. This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned. If it is not present then binary search is performed in the sorted list of keys to retrieve the value offset/address 1602).
  
Regarding dependent claim 25, Franz et al and Waghulde et al teach, the computer-readable storage medium of claim 24. 
Waghulde et al further teaches, wherein said determining comprises: performing a linear scan operation on the data blocks (Paragraph [0085] For looking up value for an input key in the data block, block index is looked up to find the internal block. The internal block can be scanned linearly for retrieving the value for the key).
  
Regarding dependent claim 26, Franz et al and Waghulde et al teach, the computer-readable storage medium of claim 21. 
Franz et al further teaches, wherein the data block is referenced by the first orphan index node or the first child index node via location information maintained by the first orphan index node or the first child index node (Paragraph [0055] FIG. 10 is an illustration showing orphan nodes in a hierarchy 1002 and hierarchy 1004 having one or more features consistent with the present description. A top-level orphan node is a node whose parent node reference is invalid, e.g., the PARENT_ID value associated with the top-level orphan node cannot be found in the NODE_ID column (i.e., parent ID is not found but, based on the NODE_ID which has the location information data is retrieved as shown in Fig. 9).

8. 	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Franz; Gerald (US 20180218055 A1) in view of Waghulde; Suraj Prabhakar (US 20170212680 A1) and in further view of Vermeulen; Allan H (US 7702640 B1).

Regarding dependent claim 13, Franz et al and Waghulde et al teach, the method of claim 7. 
Franz et al and Waghulde et al fails to explicitly teach, wherein the location information comprises a uniform resource identifier identifying at least one of a path to a file or an offset thereof at which the data block is stored.
Vermeulen; Allan H (US 7702640 B1) teaches, wherein the location information comprises a uniform resource identifier identifying at least one of a path to a file or an offset thereof at which the data block is stored. (Col 4, Lines 54-66 (20) index 120 may be configured to implement a “keymap” that stores relationships between object keys and index entries representative of the locations of objects within data store 130. For example, in response to receiving a particular key as an input value, index 120 may be configured to identify and retrieve an index record or index entry corresponding to the particular key. The index entry may be a data structure configured to include system-specific data that may be used to identify one or several instances of the object corresponding to the particular key. For example, the entry may include data (e.g., Internet Protocol (IP) addresses, URLs, etc.) that identifies particular computing nodes 110 or devices on which the object is stored). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Franz et al and Waghulde et al by providing, wherein the location information comprises a uniform resource identifier identifying at least one of a path to a file or an offset thereof at which the data block is stored, as taught by Vermeulen et al (Paragraph (20)).
  One of the ordinary skill in the art would have been motivated to make this modification by doing so would increase the speed and efficiency in retrieving the data by identifying particular computing nodes 110 or devices on which the object is stored as taught by Vermeulen et al (Paragraph (20)).

Conclusion
Applicant’s amendments/arguments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164